ACCEPTED
                                                                                          01-15-00275-CR
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                    12/31/2015 9:54:53 AM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK

                               No. 01-15-00275-CR

                                        In the                          FILED IN
                                                                 1st COURT OF APPEALS
                                Court of Appeals                     HOUSTON, TEXAS
                                       for the                   12/31/2015 9:54:53 AM
                              First District of Texas            CHRISTOPHER A. PRINE
                                                                          Clerk
                                     At Houston

                              

                                    No. 1390115
                             In the 183rd District Court
                              Of Harris County, Texas

                              

                 WALTER HARVEY BALLARD, JR.
                                     Appellant
                                        v.
                         THE STATE OF TEXAS
                                      Appellee

                              

      STATE’S SECOND MOTION FOR EXTENSION OF TIME
          IN WHICH TO FILE AN APPELLATE BRIEF
                              


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

      COMES NOW THE STATE OF TEXAS, in accordance with Rules

10.5(b)(1) and 38.6(d) of the Texas Rules of Appellate Procedure, and files this

motion for an extension of time in which to file the State’s Brief in this cause, and,

in support thereof, presents the following:
   1. On February 26, 2015, appellant was convicted by a jury of possession of
      child pornography and sentenced to a term of 13 years in the Institutional
      Division of the Texas Department of Criminal Justice.

   2. Appellant filed a timely written notice of appeal.

   3. The State’s Brief was due on December 30, 2015.

   4. An extension of time in which to file the State’s Brief is requested until
      January 29, 2016.

   5. The following facts are relied upon to show good cause for the requested
      extension:

           i.   The undersigned attorney has been engaged in the preparation
                of the State’s Brief in Cause No. 14-15-00432-CR, Amos
                Sifuentes, Appellant v. The State of Texas, Appellee, which was
                filed on December 11, 2015.

          ii.   The undersigned attorney has been engaged in the preparation
                of the State’s Brief in Cause No. 01-15-00636-CR, Irvin Notias,
                Appellant v. The State of Texas, Appellee, which is due to be
                filed on January 13, 2016.

         iii.   The undersigned attorney was on vacation from December 12,
                2015 through December 19, 2015.

         WHEREFORE, the State prays that this Court will grant an additional

extension of time until January 29, 2016 in which to file the State’s Brief in this

cause.

                                                     Respectfully submitted,


                                                     /s/ Heather A. Hudson
                                                     HEATHER A. HUDSON
                                                     Assistant District Attorney
                                                     Harris County, Texas
                                                    1201 Franklin, Suite 600
                                                    Houston, Texas 77002
                                                    (713) 755-5826
                                                    State Bar No. 24058991
                                                    hudson_heather@dao.hctx.net
                                                    curry_alan@dao.hctx.net

                          CERTIFICATE OF SERVICE

      This is to certify that a copy of the foregoing instrument has been submitted

for service by e-filing to the following address:

             Maverick Ray
             1419 Franklin St.
             Houston, Texas 77002
             (713) 389-0940
             maverickraylaw@gmail.com


                                                    /s/ Heather A. Hudson
                                                    HEATHER A. HUDSON
                                                    Assistant District Attorney
                                                    Harris County, Texas
                                                    1201 Franklin, Suite 600
                                                    Houston, Texas 77002
                                                    (713) 755-5826
                                                    State Bar No. 24058991
Date: December 31, 2015